DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The first paragraph of the specification should be amended to update any patent information.  
Appropriate correction is required.
Claim Objections
Claims 39-44 are objected to because of the following informalities:  The preamble of claims 39-44 are not consistent.
The main independent claim from which the objected claims depend recites, “Medical apparatus comprising:”
Claim 39 recites, “The needle of claim 38,”
Claim 40 recites, “The needle device of claim 39,”
Claim 41 recites, “The needle of claim 39.”
Claim 42 recites, “The medical device of claim 38,”
Claim 43 recites, “The needle claim 38,”
Claim 44 recites, “The needle of claim 43,”
Claim 45 recites, “The medical device of claim 38,”
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-31 and 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartley (US 2005/0065507).
Regarding claim 27, Hartley discloses a needle (view figure 1) for puncturing tissue comprising: a rigid proximal shaft (102); a flexible distal shaft joined to the proximal shaft (104); and a distal tip (108) which includes an electrode for delivering energy to puncture a tissue [Para 0031-0032 with an internal lumen for fluid delivery which allows for the device to operate and function as a needle].  
Regarding claim 28, Hartley discloses the needle of claim 27, wherein the distal tip is rigid [Para 0032 tip 108 can be made of rigid materials including stainless steel].  
Regarding claim 29, Hartley discloses the needle of claim 28, wherein the distal shaft comprises a superelastic material [Para 0033 for distal shaft materials] and the electrode comprises a non-superelastic material [Para 0032 electrode tip 108 can be made of rigid materials including stainless steel].  
Regarding claim 30, Hartley discloses the needle of claim 28, wherein the proximal shaft and distal tip are more rigid than the distal shaft [Para 0031-0033].  
Regarding claim 31, Hartley discloses the needle of claim 27, wherein the proximal shaft comprises a material that provides columnar strength for pushability [Para 0031].  
Regarding claim 36, Hartley discloses the needle of claim 27, wherein the distal shaft comprises a curved section [Para 0033].  
Regarding claim 37, Hartley discloses the needle of claim 36, wherein the proximal shaft comprises a curved section with the same radius as the curved section of the distal shaft (view figure 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley (US 2005/0065507).
Regarding claims 32-35, Hartley discloses the needle of claim 27 in one embodiment, but fails to disclose wherein the proximal shaft and the distal shaft are made from electrically conductive material and the proximal shaft, distal shaft and distal tip are electrically connected, wherein the distal shaft is comprised of both a superelastic material and a non-superelastic material, wherein the distal shaft comprises an inner layer and an outer layer, wherein one of the inner layer or the outer .

Claims 38-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley (US 2005/0065507) in view of Krishnan (US 2006/0276710).
Regarding claims 38-46, Krishnan discloses a medical apparatus and method comprising: a sheath (51) comprising a sheath lumen; a dilator (internal catheter/dilator 52) configured to fit in the sheath lumen, the dilator comprising a dilator lumen; and a needle for puncturing tissue configured to fit in the dilator lumen [Para 0021] , and a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-18 of U.S. Patent No. 10,820,925. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards a needle for puncturing tissue comprising a rigid element, a flexible element and a distal tip with an electrode.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794